 Case 19-09032     Doc 16    Filed 04/30/20 Entered 04/30/20 13:38:12      Desc Main
                              Document     Page 1 of 12



           IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF IOWA

 In re:
  MARK J. STILLMUNKES,                          Chapter 12
                  Debtor.
                                                Bankruptcy No. 19-01011
  BUSHMAN CUSTOM FARMING,
  LLC,                                          Adversary No. 19-09032

                     Plaintiff,
  vs.
  MARK J. STILLMUNKES,
  MCDERMOTT OIL CO.,
                     Defendants.


             RULING ON MOTIONS TO DISMISS OR ABSTAIN

        This Court held a telephonic hearing on January 24, 2020 on Defendants’

Motions to Dismiss or Abstain for Lack of Subject Matter Jurisdiction. Defendants

McDermott Oil Co. (“McDermott Oil”) and Mark J. Stillmunkes (“Stillmunkes”)

filed the Motions. Plaintiff Bushman Custom Farming, LLC (“Bushman”) resisted

and alternatively requested, if the Court does dismiss or abstain from hearing this

case, that the Court lift the automatic stay and transfer the case to the appropriate

Iowa District Court instead of dismissing here. Stephanie Hinz appeared on behalf

of Defendant, McDermott Oil Co. Gina Kramer appeared on behalf of Defendant
 Case 19-09032     Doc 16    Filed 04/30/20 Entered 04/30/20 13:38:12       Desc Main
                              Document     Page 2 of 12



and Debtor, Mark J. Stillmunkes. Thomas Fiegen appeared on behalf of Plaintiff,

Bushman Custom Farming, LLC.

                          STATEMENT OF THE CASE

      Bushman brought this case to recover for Breach of Contract, Breach of

Warranty, and Products Liability. Bushman alleges its claims arise from defective

oil provided to Bushman during performance of a custom harvesting contract for

Debtors. Bushman asserts this Court has jurisdiction under the “related to”

bankruptcy jurisdiction provisions. See 28 U.S.C. § 157(c)(1). Defendants argue

“related to” jurisdiction does not exist here. Defendants assert Bushman’s claims

are purely state law causes of action unrelated to the bankruptcy case, Bushman

asserts a small claim for a relatively small amount here, Stillmunkes has not

objected to Bushman’s proof of claim, and any judgment against McDermott Oil, a

third-party defendant, would have no impact on bankruptcy administration.

Defendants also assert that this Court should abstain from exercising jurisdiction

even if it does exist, noting the cost of litigation would ultimately leave less money

for unsecured creditors—like Bushman. Bushman asks that if this Court finds that

it lacks jurisdiction or should abstain that the Court transfer the case to the

appropriate Iowa District Court instead of dismissing. For the reasons that follow,

the Court will abstain from exercising jurisdiction and transfer this case to the Iowa

District Court for the Seventh Judicial District in Jackson County.


                                           2
 Case 19-09032      Doc 16   Filed 04/30/20 Entered 04/30/20 13:38:12       Desc Main
                              Document     Page 3 of 12



                  CONCLUSIONS OF LAW AND ANALYSIS

                             A. Subject Matter Jurisdiction

      United States District Courts have jurisdiction over “all cases under title 11”

and “all civil proceedings arising under title 11, or arising in or related to cases

under title 11.” 28 U.S.C. § 1334(a)-(b) (2020). “Each district court may provide

that any or all cases under title 11 and any or all proceedings arising under title 11

or arising in or related to a case under title 11 shall be referred to the bankruptcy

judges for the district.” 28 U.S.C. § 157(a) (2020). The District Court for the

Northern District of Iowa has issued a standing order that all such cases should be

transferred to this Court. In the Matter of Referral of Bankruptcy Cases, Public

Administrative Order No. 07-AO-19-P (Dec. 5, 2007).

      The U.S. Code further distinguishes between core proceedings, which

“[b]ankruptcy judges may hear and determine,” and non-core, related proceedings,

which bankruptcy judges may hear, but which require the bankruptcy judges to

“submit proposed findings of fact and conclusions of law to the district court,”

unless the district court refers the decision of the case to the bankruptcy judge

“with the consent of all the parties to the proceeding.” 28 U.S.C. §§ 157(b)(1),

157(c) (2020). “The bankruptcy judge shall determine, on the judge’s own motion

or on timely motion of a party, whether a proceeding is a core proceeding under




                                           3
  Case 19-09032    Doc 16    Filed 04/30/20 Entered 04/30/20 13:38:12      Desc Main
                              Document     Page 4 of 12



this subsection or is a proceeding that is otherwise related to a case under title 11.”

28 U.S.C. § 157(b)(3) (2020).

       The parties agree that this case is not a core proceeding. The dispute

concerns whether this adversary case is “otherwise related to” the bankruptcy case.

The Court finds that both the cases against Stillmunkes and McDermott Oil are

related cases, and this Court has subject matter jurisdiction over them.

       The test for “related to” jurisdiction in the Eighth Circuit is “the conceivable

effect test”:

       [T]he test for determining whether a civil proceeding is related to
       bankruptcy is whether the outcome of that proceeding could
       conceivably have any effect on the estate being administered in the
       bankruptcy….

       An action is related to bankruptcy if the outcome could alter the
       debtor’s rights, liabilities, options, or freedom of action … and which
       in any way impacts upon the handling and administration of the
       bankruptcy estate.

Specialty Mills, Inc. v. Citizens State Bank, 51 F.3d 770, 774 (8th Cir. 1995)

(quoting In re Dogpatch U.S.A., Inc., 810 F.2d 782, 786 (8th Cir. 1987))

(alterations in original); In re Farmland Industries, Inc., 567 F.3d 1010, 1019 (8th

Cir. 2009). This test provides a very broad grant of jurisdiction. Farmland, 567

F.3d at 1019. “Congress intended to grant comprehensive jurisdiction to the

bankruptcy courts so that they might deal efficiently and expeditiously with all

matters connected with the bankruptcy estate.” Celotex Corp. v. Edwards, 514


                                           4
 Case 19-09032     Doc 16    Filed 04/30/20 Entered 04/30/20 13:38:12      Desc Main
                              Document     Page 5 of 12



U.S. 300, 308 (1995) (quoting Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir.

1984)) (also noting that that “‘related to’ jurisdiction cannot be limitless”).

      Under this broad grant of jurisdiction, the arguments that this court entirely

lacks “related to” jurisdiction in the case against Stillmunkes are without merit.

The result of this case could change the value of Bushman’s allowed claim, even

though Debtor has not objected to it and it is small relative to Stillmunkes’ overall

liabilities. Any change in the value of Bushman’s allowed claim would alter

claims liabilities and potential distributions. Such a change “could conceivably

have any effect on the estate being administered in bankruptcy” by changing the

amount Bushman and other creditors receive. This Court finds that it has “related

to” jurisdiction over Bushman’s case against Stillmunkes.

      Whether the Court has jurisdiction over Bushman’s case against McDermott

Oil requires additional analysis. The result of a lawsuit between a creditor and a

third-party defendant does not necessarily affect the bankruptcy estate. The

Bushman-McDermott litigation could, however, potentially impact Bushman’s

claim against Stillmunkes. One case in particular illustrates how this could occur:

Holmes v. Deutsche Bank National Trust Co. (In re Holmes), 387 B.R. 591 (Bankr.

D. Minn. 2008).

      In Holmes, the Court found that it had “related to” jurisdiction over a case

brought by a creditor against a third party. Id. at 601–02 (abstaining from


                                           5
 Case 19-09032     Doc 16    Filed 04/30/20 Entered 04/30/20 13:38:12     Desc Main
                              Document     Page 6 of 12



jurisdiction due to the attenuated nature of the case, despite the determination that

jurisdiction existed). The debtors had initially filed an adversary suit against the

creditor to determine the validity of a mortgage. Id. at 596. The creditor, in turn,

interpled the third party. Id. at 596–97. The creditor claimed that the third party

was responsible for any defects in the mortgage and would need to make the

creditor whole for any lost value based on those defects. Id. at 597, 601. The

Court found it had “related to” jurisdiction over the case:

      The second part of the analysis is more refined. Were Deutsche Bank
      [the Creditor] to prevail on its claims against Signature [the third
      party], the collection on a judgment would not directly benefit the
      Debtors’ bankruptcy estate. The recovery would go solely to
      Deutsche Bank, on account of an adjudged loss of Deutsche Bank’s
      status as a secured party. The adjudication would avail Deutsche
      Bank of a collateral source of satisfaction from a third party, on a
      claim that it otherwise could assert against the bankruptcy estate. If
      the administration of the bankruptcy estate had not been completed,
      Deutsche Bank’s recovery from Signature would have an indirect
      effect on the administration: any amount so received would reduce the
      amount of any unsecured claim that could be allowed in favor of
      Deutsche Bank. In turn, Deutsche Bank’s pro rata share of the full
      amount of a distribution to unsecured creditors would be reduced.

Id. at 601.

      There are differences between this case and the situation in Holmes. In

Holmes, the creditor-defendant sought indemnity or contribution from the third

party. See id. Here, Bushman seeks to make the third party jointly liable with the

debtor for their alleged damages. This difference, however, does not require a

different result. Bushman is seeking to establish an alternative source of payment

                                           6
 Case 19-09032      Doc 16    Filed 04/30/20 Entered 04/30/20 13:38:12      Desc Main
                               Document     Page 7 of 12



for a part of its claim. This would, if successful, reduce the amount of the

creditor’s allowed claim in the bankruptcy administration. The reasoning of

Holmes applies and this Court adopts it here. The Court has “related to”

jurisdiction over Bushman’s claim against McDermott Oil.

                                      B. Abstention

      Stillmunkes and McDermott Oil have also asked this Court to abstain from

hearing this case under 28 U.S.C. § 1334(c)(1). Section 1334(c) is broken into two

subsections—permissive and mandatory abstention. Subsection (1), the permissive

abstention rule, states that “nothing in this section prevents a district court in the

interest of justice, or in the interest of comity with State courts or respect for State

law, from abstaining from hearing a particular proceeding arising under title 11 or

arising in or related to a case under title 11.” 28 U.S.C. § 1334(c)(1). Subsection

(2), the mandatory abstention rule, adds:

      Upon timely motion of a party in a proceeding based upon a State law
      claim or State law cause of action, related to a case under title 11 but
      not arising under title 11 or arising in a case under title 11, with
      respect to which an action could not have been commenced in a court
      of the United States absent jurisdiction under this section, the district
      court shall abstain from hearing such proceeding if an action is
      commenced, and can be timely adjudicated, in a State forum of
      appropriate jurisdiction.

28 U.S.C. § 1334(c)(2). Defendants only ask the Court to consider whether

permissive abstention is appropriate here.



                                            7
 Case 19-09032     Doc 16   Filed 04/30/20 Entered 04/30/20 13:38:12       Desc Main
                             Document     Page 8 of 12



      The Bankruptcy Appellate Panel for the Eighth Circuit has set out twelve

factors to analyze when deciding a permissive abstention case. Williams v.

Citifinancial Mortgage Co. (In re Williams), 256 B.R. 885 (B.A.P. 8th Cir. 2001).

      (1) the effect or lack thereof on the efficient administration of the
      estate if a Court recommends abstention,
      (2) the extent to which state law issues predominate over bankruptcy
      issues,
      (3) the difficult or unsettled nature of the applicable law,
      (4) the presence of a related proceeding commenced in state court or
      other nonbankruptcy court,
      (5) the jurisdictional basis, if any, other than 28 U.S.C. § 1334,
      (6) the degree of relatedness or remoteness of the proceeding to the
      main bankruptcy case,
      (7) the substance rather than the form of an asserted ‘core’
      proceeding,
      (8) the feasibility of severing state law claims from core bankruptcy
      matters to allow judgments to be entered in state court with
      enforcement left to the bankruptcy court,
      (9) the burden [on] the bankruptcy court’s docket,
      (10) the likelihood that the commencement of the proceeding involves
      forum shopping by one of the parties,
      (11) the existence of a right to a jury trial, and
      (12) the presence in the proceeding of nondebtor parties

Id. at 894. In applying these factors, the B.A.P. noted that courts should not lose

sight of some guiding principles.

      Because the statute provides only general standards for determining
      whether abstention is appropriate, i.e., ‘in the interest of justice, or …
      comity,’ courts have been guided by ‘well developed notions of
      judicial abstention,’ which include the premise that federal courts
      should exercise their jurisdiction if it is properly conferred and that
      abstention is the exception rather than the rule.




                                           8
  Case 19-09032     Doc 16   Filed 04/30/20 Entered 04/30/20 13:38:12       Desc Main
                              Document     Page 9 of 12



Id. at 893–94. This Court applied this 12-factor analysis in a case in 2018. Ruba

v. First Dakota Nat’l Bank, et al (In re Bailey Ridge Partner, LLC), 2018 WL

921968 (Bankr. N.D. Iowa, Feb. 15, 2018). In that case, the Court also noted:

       Courts should apply these factors flexibly as their relevance and
       importance will vary depending on the specific facts of each case and
       no one factor is determinative. Kesar Enters, Inc. v. State Bank of
       Tex. (In re Kesar Enters, Inc.), 330 B.R. 756, 761 (Bankr. W.D. Mo.
       2005). In general, “Where a state court proceeding sounds in state
       law and bears a limited connection to [a] debtor’s bankruptcy case,
       abstention is particularly compelling.” In re Koperski, 540 B.R. at
       402 (quoting Nat’l Union Fire Ins. Co. v. Titan Energy (In re Titan
       Energy, Inc.), 837 F.2d 325, 332 (8th Cir. 1988)).

Id. at *2.

       The Court concludes that abstention is warranted in this case under the

above-noted authority. The following factors from the 12-factor test supports the

Court’s decision: (1) Bushman’s success or failure in this case could have some

impact on the administration of the estate, but it would be small, (2) all causes of

action alleged in this case sound in state law, (5) the entire basis of original

jurisdiction in this case lies in the bankruptcy filing, (6) the case against

McDermott Oil is essentially independent from the bankruptcy case, (7) this is not

a core bankruptcy proceeding, (8) it is feasible and easy to sever this case from the

remainder of the bankruptcy proceeding—the state court could establish the value

of Bushman’s claim to be applied in this Court, and (12) McDermott Oil is an

entity unrelated to the bankruptcy proceeding.


                                            9
 Case 19-09032     Doc 16    Filed 04/30/20 Entered 04/30/20 13:38:12       Desc Main
                             Document      Page 10 of 12



      Bushman asserts only generic efficiency concerns as the basis for this Court

not to abstain. Though it will be slightly less efficient to remove this case to state

court and have it return for enforcement, this is not so burdensome as to overcome

the factors in support of abstention.

      The purposes of the permissive abstention section are better served by

abstaining in this case. Section 1334(c)(1) sets out three justifications for

abstaining from hearing a case: (1) abstention is “in the interest of justice,” (2) to

promote “comity with State courts,” and (3) out of “respect for State law” and state

courts’ function as the primary arbiters of state law. The third of these reasons

seems particularly relevant here. All of Bushman’s causes of action are matters of

state law. If possible, the Iowa courts are the more appropriate entities to decide

any issues of interpretation that may arise in the course of litigation. “[W]here a

state court proceeding sounds in state law and bears a limited connection to

debtor’s bankruptcy case, abstention is particularly compelling.” Bailey Ridge,

2018 WL 921968 at *2 (citing In re Titan Energy, 837 F.2d at 332). For these

reasons, the Court finds that abstention is appropriate in this case.

                                        C. Transfer

      Finally, Bushman argues that if this Court finds that it lacked jurisdiction or

that abstention is appropriate, the Court should transfer this case to the Iowa

District Court for the Seventh Judicial District in Jackson County. Bushman is


                                           10
 Case 19-09032      Doc 16   Filed 04/30/20 Entered 04/30/20 13:38:12      Desc Main
                             Document      Page 11 of 12



partially motivated by concerns the statute of limitations may have expired on one

or more of its causes of action since this adversary case was filed. Stillmunkes and

McDermott Oil provide some token opposition to this request. They suggest that

any litigation of this case will only serve to reduce the bankruptcy payout for

unsecured creditors (including Bushman) by increasing administrative expenses

which will be paid out of the estate at a higher priority. However, the interests of

justice dictate that Bushman should be allowed its day in court. This is particularly

true given the fact this Court finds permissive abstention to be applicable. That

doctrine relies heavily on the idea that the claim is better determined in State court.

If this Court turned around and exposed Bushman to immediate dismissal on

statute of limitation grounds, that rationale would be meaningless. The Court finds

that granting relief from the stay and transferring the case to the appropriate Iowa

District Court best serves the interests of fairness and justice.

                                   CONCLUSION

      WHEREFORE, the Court decides that it has “related to” jurisdiction under

28 U.S.C. § 157(c)(1) in this case.

      FURTHER, the Court decides that this is an appropriate case to use this

Court’s discretionary abstention power in § 1334(c)(1) to decline to hear the case.




                                           11
 Case 19-09032     Doc 16   Filed 04/30/20 Entered 04/30/20 13:38:12     Desc Main
                            Document      Page 12 of 12



      FURTHER, the Court decides that it is in the best interests of justice to

provide transfer of this adversary case to the Iowa District Court for the Seventh

Judicial District in Jackson County.

      Dated and Entered: April 30, 2020



                                       __________________________________
                                       THAD J. COLLINS
                                       CHIEF BANKRUPTCY JUDGE




                                         12
